Exhibit 10.1
F.N.B. CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Pursuant to 2007 Incentive Compensation Plan)
     This Restricted Stock Unit Award Agreement (the “Agreement”) is between
________________________ (“Participant”) and F.N.B. Corporation (“F.N.B.”) and
sets forth the terms and conditions of the award of Restricted Stock Units
granted to Participant on March 18, 2009 (“Grant Date”) by the Compensation
Committee of the Board of Directors (the “Committee”) of F.N.B. pursuant to the
terms of the 2007 Incentive Compensation Plan (the “Plan”). The terms of the
Plan are incorporated herein by reference, including the definitions of terms
contained in the Plan. Unless the context indicates otherwise, all references in
this Agreement to “F.N.B.” shall mean F.N.B. and its direct and indirect
subsidiaries and affiliates.
RECITALS
     WHEREAS, F.N.B.’s Board and shareholders have adopted and approved the
F.N.B. Corporation 2007 Incentive Compensation Plan (“Plan”); and
     WHEREAS, F.N.B. intends to award certain management employees for F.N.B.’s
long term performance which is designed to deliver total shareholder return by
combining an attractive dividend yield with earnings per share growth for the
purpose of attaining a corresponding share price appreciation; and
     WHEREAS, F.N.B. believes these awards will align management’s interest with
those of the shareholders; and
     WHEREAS, the Participant has accepted the grant of the Restricted Stock
Units and agree to the terms and conditions stated below:
Section 1. Purpose. The purpose of this award is to align Participant’s interest
with that of F.N.B. shareholders by attaining total shareholder return through a
combination of an attractive dividend yield and earnings per share growth over
the performance period, which is consistent with F.N.B.’s investment thesis of
achieving total shareholder return of nine to twelve percent.
Section 2. Restricted Stock Unit Award. Subject to the provisions of this
Agreement and the provisions of the Plan, F.N.B. hereby grants to Participant
___________________ Restricted Stock Units (the “Target Amount”) provided that
the applicable Vesting Requirements described in 3(a)(i)(1), (2) and (3) of this
Agreement have been met. These Restricted Stock Units are notational units of
measurement denominated in shares of F.N.B. common stock (i.e., one restricted
stock unit is equivalent to one share of F.N.B. common stock). The Restricted
Stock Units represent an unfunded, unsecured deferred compensation obligation of
F.N.B.
Section 3. Vesting.

(a)   All, a portion, a multiple or none of Participant’s Target Amount will
vest subject to the following terms and conditions:

  (i)   Time and Performance Requirements. Subject to the forfeiture and
accelerated vesting provisions set forth in Section 4 hereof, and the provisions
concerning vesting of the Restricted Stock Units described in Section 14 hereof
pertaining to executive compensation restrictions under the United States
Treasury Department’s Capital Purchase Program (“CPP”), the Target Amount shall
become vested in shares of F.N.B. common stock and shall become deliverable in
the amount described in Section 3(b) hereof (provided such

 



--------------------------------------------------------------------------------



 



      delivery is otherwise in accordance with federal and state laws) to the
Participant on March 1, 2013 (“Vesting Date”), provided each of the following
three vesting requirements set forth in Section 3(a)(i)(1), (2) and (3) below,
are satisfied, which shall hereinafter be referred to as the “Vesting
Requirements.”

  (1)   Service Requirement. Participant remains continuously employed by F.N.B.
from the Grant Date through the Vesting Date; and     (2)   First Performance
Trigger. F.N.B.’s relative return on average tangible common equity (“ROATCE”),
as calculated under Section 3(c)(i) herein, during the four year period
beginning on January 1, 2009, and ending on December 31, 2012 (the “Performance
Period”), is greater than or equal to the 50th percentile of the peer financial
institutions’ (identified in Schedule 1 attached hereto and hereinafter referred
to as the “Peer Financial Institutions”) ROATCE during the Performance Period as
approved by the Committee on January 21, 2009 (“ROATCE Performance Goal”); and  
  (3)   Second Performance Trigger. F.N.B.’s diluted earnings per share growth
during the Performance Period (“F.N.B. EPS Growth”) is greater than zero, and at
or above the 20th percentile of the Peer Financial Institutions’ diluted
earnings per share growth (Peer Financial Institutions’ EPS Growth”) during the
Performance Period, as calculated under Section 3(c)(ii) herein.

(b)   Determination of Vested Restricted Stock Units Award Amount. Provided the
Vesting Requirements are met, the number of the Participant’s Restricted Stock
Units that will become vested on the Vesting Date will be determined as follows:

  (i)   Maximum. If F.N.B.’s EPS Growth is at or above the 60th percentile of
the Peer Financial Institutions’ EPS Growth during the Performance Period, then
the vested amount shall be 1.75 times the Target Amount (“Maximum Amount”);    
(ii)   Target. If F.N.B.’s EPS Growth is at the 35th percentile of the Peer
Financial Institutions’ EPS Growth during the Performance Period, then the
vested amount shall be the Target Amount;     (iii)   Threshold. If F.N.B.’s EPS
Growth is at the 20th percentile of the Peer Financial Institutions’ EPS Growth
during the Performance Period, then the vested amount shall be 0.5 times the
Target Amount (“Threshold Amount”); and     (iv)   Interpolation Between Levels.
For amounts between the Threshold and Target levels or between the Target and
Maximum levels, straight line interpolation, rounded up to the next whole share,
will be used to determine the number of Restricted Stock Units that shall vest
on the Vesting Date. For purposes of this Agreement, the amount of the
Participant’s award that vests under the calculation set forth under this
Section 3(b) of the Agreement shall be referred to herein as the “Award Amount.”

(c)   Financial Performance Measurements.

  (i)   F.N.B. ROATCE. For purposes of this Agreement, the calculation of
F.N.B.’s ROATCE for the Performance Period shall be computed by taking the
average of F.N.B.’s ROATCE for each year in the Performance Period and comparing
that to the average ROATCE for

-2-



--------------------------------------------------------------------------------



 



      the Peer Financial Institutions for each year in the Performance Period.
ROATCE is calculated for each year in the Performance Period by taking net
income available to common shareholders and adding back the after-tax effect of
the amortization of acquisition-related intangible assets, divided by average
common shareholders’ equity minus average acquisition-related intangible assets;
    (ii)   F.N.B. and Peer Financial Institutions’ EPS. For purposes of this
Agreement, the calculation of F.N.B.’s earnings per common share growth for the
four-year Performance Period shall be computed by calculating the compounded
annual growth rate for F.N.B.’s earnings per common share using 2008 earnings
per common share as the base amount and 2012 earnings per common share as the
achieved amount and comparing this result to the same calculation for the Peer
Financial Institutions.

Section 4. Forfeiture; Termination of Employment; and Accelerated Vesting of
Restricted Stock Units. Upon the effective date of the termination of
Participant’s employment with F.N.B., the Restricted Stock Units shall
immediately be forfeited and returned to F.N.B. by the administrator of this
award program without consideration or future action being required of the
Company; except that notwithstanding the foregoing, in the event such
termination is a result of the following circumstances:

(a)   Death. The Target Amount shall automatically vest (to the extent this
award has not been previously forfeited) and become payable in accordance with
Section 7 hereof immediately upon Participant’s death between the Grant Date and
the Vesting Date.   (b)   Disability. Provided the Vesting Requirements, except
for the service requirement set forth at Section 3(a)(i)(1) hereof, have been
met, the Participant shall be entitled to vesting on the Vesting Date in an
amount not less than the pro rata amount of the Award Amount for the number of
full months of the Performance Period (Participant shall be credited with
working the full months of January, February and March 2009) the Participant
worked before the Participant became a “Disabled Participant” (as defined in the
Plan) as a portion of the total number of months (including January, February
and March 2009) in the Performance Period. The number of Restricted Stock Units
the Participant is entitled to have vest as a result of becoming a “Disabled
Participant” and payable in accordance with Section 7 hereof, shall be
calculated by multiplying the Award Amount by the fraction, the numerator of
which is the number of full months (including credit for the full months of
January, February and March 2009) the Participant worked during the Performance
Period before the date Participant became a “Disabled Participant,” and the
denominator of which is forty-eight (48), representing the total number of
months in the Performance Period.   (c)   Early Retirement. Provided the Vesting
Requirements have been met, except for the service requirement set forth at
Section 3(a)(i)(1) hereof, the Participant shall be entitled to vesting on the
Vesting Date of not less than the pro rata amount of the Award Amount, payable
in accordance with Section 7 hereof, for the number of full months of the
Performance Period (Participant shall be credited with working the full months
of January, February and March 2009) during which Participant remained employed
until the effective date of the Participant’s “Early Retirement,” as this term
is defined in the Plan (i.e., from the Grant Date to the actual date of the
Participant’s Early Retirement). The number of Participant’s Restricted Stock
Units that Participant is entitled to have vest under this Agreement upon
Participant’s “Early Retirement” shall be calculated by multiplying the Award
Amount by the fraction, the numerator of which is the number of full months the
Participant worked during the Performance Period before the Participant’s actual
Early Retirement date, and the denominator of which is forty-eight (48),
representing the total number of months in the Performance Period.   (d)  
Normal Retirement. The service vesting requirement set forth under Section
3(a)(i)(1) of this Agreement shall be waived upon Participant’s “Normal
Retirement” (as that term is defined in the Plan) in a

-3-



--------------------------------------------------------------------------------



 



    calendar year other than the calendar year in which the award of the
Restricted Stock Units was made to the Participant and Participant’s award shall
be entitled to vest on the Vesting Date in the Award Amount, and payable in
accordance with Section 7 hereof, provided the performance vesting requirements
set forth at Section 3(a)(i)(2) and (3) are met; except, however, if
Participant’s “Normal Retirement” occurs in calendar year in which the
Restricted Stock Units were granted to Participants, the amount that shall vest
on the Vesting Date will be pro rated by multiplying the Award Amount by the
fraction, the numerator of which is the actual number of full months the
Participant worked in calendar year 2009 prior to the effective date of
Participant’s “Normal Retirement” (including credit for the full months of
January, February and March 2009) and the denominator of which is forty-eight
(48), representing the total number of months in the Performance Period. (e)  
Accelerated Vesting — Change in Control or Sale.

  (i)   Participant is an Employee of F.N.B. Corporation or First National Bank
of Pennsylvania (“Bank”). In the event a “Change in Control” (as defined in the
Plan) of F.N.B. Corporation or the Bank occurs, prior to the Vesting Date and
the Participant has remained continuously employed by F.N.B., since the Grant
Date, the Target Amount shall immediately vest and be payable in accordance with
Section 7 hereof.     (ii)   Participant is an Employee of Non-Bank Affiliate.
If prior to the Vesting Date, the Participant is employed by a non-bank
affiliate or subsidiary of F.N.B, and the Participant has remained continuously
employed by the non-bank affiliate or subsidiary, or by the Bank or by F.N.B.,
the Participant shall be entitled to immediate vesting on the date of the sale
of all or substantially all of the common stock or assets (“Sale”) of the
non-bank affiliate of not less than the pro rata amount of the Target Amount for
the number of full months of the Performance Period (Participant shall be
credited with working the full months of January, February and March 2009) the
Participant was employed before the effective date of the Sale of the non-bank
affiliate. The amount of Participant’s Target Amount that shall vest under this
Agreement upon the Sale of the non-bank affiliate which employs Participant
shall be calculated by multiplying the Target Amount by the fraction, the
numerator of which is the number of full months the Participant worked in the
Performance Period up to the Sale date, (Participant shall be credited with
working the full months of January, February and March 2009), and the
denominator of which is forty-eight (48), representing the total number of
months in the Performance Period.     (iii)   Termination of Employment While
Change in Control Pending. For purposes of this Agreement, the termination of
the Participant’s employment without “Cause” (as defined in the Plan), following
execution of a definitive agreement contemplating a “Change in Control” of
F.N.B. or the Bank, prior to the consummation date of the “Change in Control” or
such Sale, shall immediately result in full vesting at the Target Amount. In the
event the Participant is an employee of a non-bank affiliate or subsidiary of
F.N.B. and such Participant’s employment is terminated without “Cause” while a
Sale of such non-bank affiliate or subsidiary is pending, then the Restricted
Stock Units shall vest in a pro rata amount for each full month up to the
effective date of the Sale.

Section 5. Restrictions. The Restricted Stock Units shall be subject to the
following restrictions:

(a)   Restrictions on Transfer. The Restricted Stock Units may not be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to F.N.B. as a result of forfeiture of the units as provided herein
and except by beneficiary designation, will or by laws of descent and
distribution upon the Participant’s death.

-4-



--------------------------------------------------------------------------------



 



(b)   No Voting Rights. The Restricted Stock Units granted pursuant to this
Agreement, whether or not vested, will not confer any voting rights upon the
Participant, unless and until the Restricted Stock Units are paid to Participant
in shares of F.N.B. common stock.   (c)   Restricted Stock Units Subject to the
Plans. The Restricted Stock Units awarded under the Agreement are subject to the
terms of the Plan. In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail.

Section 6. Dividend Equivalents. Any dividend paid in cash on the shares of the
F.N.B. common stock between the Grant Date and the date the Award Amount is paid
to Participant under Section 7 hereof shall not be paid currently, but subject
to the vesting requirements described herein, shall be converted into additional
Restricted Stock Units and delivered to Participant in accordance with Section 7
hereof. Any Restricted Stock Units resulting from the conversion of these
dividend amounts (“Dividend Units”) will be considered Restricted Stock Units
for purposes of this Agreement and will be subject to all the terms, conditions
and restrictions set forth herein. The Dividend Units shall be made in whole
and/or fractional Restricted Stock Units and shall be based on the “Fair Market
Value” (as defined in the Plan) of the shares of F.N.B. common stock on the date
of payment of any such dividend. All Dividend Units shall be subject to the same
vesting requirements applicable to previously held Restricted Stock Units in
respect of which they were credited and shall be payable in accordance with
Section 7 of this Agreement.
Section 7. Payment of Vested Restricted Stock Units. Payment of Vested
Restricted Stock Units shall be made within thirty (30) days of the Vesting Date
following satisfaction of the Vesting Requirements or within thirty (30) days of
an accelerated vesting event described in Section 3 herein. The Restricted Stock
Units shall be paid in shares of F.N.B. common stock, after deduction of
applicable minimum statutory withholding taxes as determined by F.N.B.
Section 8. Adjustments and Significant Events.

(a)   Adjustments. The Committee shall have the authority to make equitable
adjustments to the Restricted Stock Units in recognition of unusual or
non-recurring events affecting F.N.B. or the financial statements of F.N.B. in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles. Additionally, the Restricted
Stock Units awarded under this Agreement shall be subject to the provisions of
Section 2.6 of the Plan relating to adjustments for changes in corporate
capitalization.   (b)   Significant Events. In accordance with the terms of the
Plan the Committee may determine the occurrence of a “significant event” which
the Committee expects to have a substantial effect on the measurement of
F.N.B.’s ROATCE Performance Goal or F.N.B.’s EPS Growth specified in this
Agreement and therefore, the Committee has sole discretion to establish a
revised F.N.B. ROATCE or F.N.B. EPS Growth measurement or other performance
measurement as it shall deem necessary and equitable for purposes of maintaining
the objective of the Award Amount award contemplated by this Agreement. Such
modification of the performance measurements specified in this Agreement by the
Committee shall ensure that the F.N.B.’s ROATCE Performance Goal or the earnings
per common share measurements described in Section 3(c)(ii) hereof, or
establishment of new performance measurements shall in no event be detrimental
to the Participant and shall be consistent with any adjustment to the Company’s
capital structure during the Performance Period. Such “significant events”
contemplated herein may include, but not be limited to, capital raises, stock
splits, stock buybacks, sale of business units, business restructuring charges,
merger related costs, non-recurring activities, and other comparable events.

-5-



--------------------------------------------------------------------------------



 



Section 9. No Right of Employment. Nothing in this Agreement shall confer upon
the Participant any right to continue as an employee of F.N.B. nor interfere in
any way with the right of F.N.B. to terminate the Participant’s employment at
any time or to change the terms and conditions of such employment.
Section 10. Participant Bound by Plan. The Participant hereby acknowledges
receipt of an e-mail from the Company which includes attachments containing
copies of (a) the Plan and (b) the Prospectus relating to the Plan in connection
with the registration of F.N.B. common stock under the Securities Act of 1933,
as amended, and the Participant agrees to be bound by all the terms and
provisions thereof. The Participant may receive a free hard copy of these Plan
prospectus documents by requesting a copy from the Company Human Resources
Department. To the extent of any inconsistency between the terms of this
Agreement and the terms of the Plan, the latter shall govern. All capitalized
terms used herein and not defined herein shall have the meanings ascribed to
such terms in the Plan.
Section 11. Notices. Any notice hereunder to the Company shall be addressed to
it at its office, F.N.B. Corporation, 3015 Glimcher Blvd., Hermitage,
Pennsylvania 16148, c/o Human Resources Department, and any notice hereunder to
the Participant shall be addressed to him/her at his/her address provided to the
Company from time to time, subject to the right of either party to designate at
any time hereafter in writing some other address.
Section 12. Construction and Dispute Resolution. This Agreement shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Pennsylvania, without giving effect to principles of conflict of
laws. All headings in this Agreement have been inserted solely for convenience
of reference only, are not to be considered a part of this Agreement, and shall
not affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or claim relating to or arising out of this Agreement, the
Participant and the Company agree that all such disputes shall be fully and
finally resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Mercer County, Pennsylvania in accordance with the AAA’s
National Rules for the Resolution of Employment Disputes. The Participant
acknowledges that by accepting this arbitration provision he/she is waiving any
right to a jury trial in the event of a covered dispute. The arbitrator may, but
is not required, to order that the prevailing party shall be entitled to recover
from the losing party its attorneys’ fees and costs incurred in any arbitration
arising out of this Agreement.
Section 13. Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.
Section 14. Capital Purchase Program. During the period F.N.B. remains subject
to the CPP executive compensation limitations, restrictions and prohibitions
(“CPP Requirements”), Participant’s Shares which qualify to vest under Section 2
hereof shall vest to the fullest extent permitted under the CPP; except that
notwithstanding the foregoing, in the event a portion or all of Participants’
Shares are not permitted to fully vest as a result of the CPP Requirements, any
forfeiture or lapse of the Shares which may result therefrom shall be
immediately tolled and the Shares shall vest on the seventh (7th) calendar day
(or the next business day if this date falls on a weekend or federal holiday)
after the CPP Requirements no longer apply to the Participant.

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, F.N.B. Corporation has caused this Restricted Stock Unit
Award Agreement to be executed on its behalf by its authorized officer and the
Participant has executed this Restricted Stock Unit Award Agreement, both as of
the day and year first above written.

              F.N.B. CORPORATION
 
       
 
       
 
  By:    
 
       
 
      Stephen J. Gurgovits
 
       
 
       
 
       

-7-